Citation Nr: 0122121	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-24 469	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1981 to November 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  In connection with his appeal 
the veteran testified before the undersigned in June 2001; a 
transcript of that hearing is associated with the claims 
file.


REMAND

The veteran complains of nearly constant left knee pain, 
worse with activities such as prolonged walking.  He also 
complains that his knee gives out on him when walking long 
distances, going up steps or carrying heavy objects.  He 
indicates the use of a TENS unit, Motrin, a brace and a cane 
to assist with his symptoms and with ambulation.  He gives a 
history of employment in security and argues he lost 
employment because of his knee problems.  He argues his left 
knee disability warrants an evaluation in excess of the 
currently assigned 10 percent.

At the time of his hearing the veteran reported receiving 
treatment at a VA facility as recently as April or May 2001.  
It therefore appears that additional VA treatment records are 
available.  The Board notes that records generated by VA 
facilities are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, remand to 
obtain the identified VA records is in order.  38 U.S.C.A. § 
5103A (West Supp. 2001).

At his hearing the veteran also indicated that since last 
examined by VA in November 2000, he had been prescribed the 
use of a TENS unit and a cane for worsening knee problems.  A 
more contemporary examination to determine the severity of 
the veteran's left knee problems is thus indicated.  See  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); cf. Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999) (No examination 
required in absence of evidence showing some increase in 
disability).  Moreover, the report of the most recent VA 
examination does not provide an adequate assessment of the 
functional impairment due to the service-connected 
disability, to include functional impairment due to pain and 
weakness, and functional impairment on repeated use and 
during flare ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

Further, the veteran identifies being in receipt of Social 
Security Administration (SSA) disability benefits and states 
that such award is not based on his knee problems.  The 
claims file does not contain SSA records or any decision by 
the SSA.  VA's duty to assist includes obtaining an SSA 
decision and supporting medical records pertinent to a VA 
claim.  Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993); 
see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (pursuant 
to duty to assist, VA must seek to obtain all pertinent 
records, including SSA records, of which it is put on 
notice).

Finally, at the hearing the veteran and his representative 
raised the question of entitlement to a total disability 
rating due to individual unemployability (TDIU) based on the 
service-connected left knee disability.  The veteran was to 
submit a formal application for benefits under 38 C.F.R. 
§ 4.16 (2000).  The RO should ensure the veteran is provided 
with such form and afforded any indicated assistance in 
completing his application for TDIU benefits.

Based on the above, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain copies of all indicated 
records not already part of the claims 
folder.  In any case, the RO should 
ensure all pertinent VA treatment and 
evaluation records are associated with 
the claims file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should obtain from the SSA any 
decision it has rendered on the veteran's 
benefits claim and the records utilized 
in its determination.  A response, 
negative or positive, should be 
associated with the claims file.

4.  After the above has been 
accomplished, to the extent possible, the 
RO should schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected left knee 
disability.  The examiner must review the 
entire claims folder, to include evidence 
received in connection with the above 
requests, before completing the 
examination report.  Any indicated 
testing, including range of motion 
studies in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
examiner should specifically identify the 
presence and degree, or absence of any 
subluxation or instability of the left 
knee.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be provided.

5.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
the implementing regulations.

6.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 10 percent for left knee 
chondromalacia, with consideration of 
38 C.F.R. § 3.321 (2000) and other 
potentially applicable regulations.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO; however, the veteran is advised 
that the examination requested in this remand is necessary to 
evaluate his claim, and that a failure to report for a 
scheduled examination, without good cause, could result in 
the denial of the claim.  38 C.F.R. § 3.655(b).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and 






Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


